Casey, J.,
dissents and votes to confirm in a memorandum. Casey, J. (dissenting). In my view, the procedural errors relied upon by the majority do not require that the determination be annulled. As to the Hearing Officer’s off-the-record inquiry of mess hall personnel concerning prison procedure, subsequent testimony at the hearing on the same subject rendered the error inconsequential. As to the Hearing Officer’s failure to interview one of the witnesses requested by petitioner, the record shows that petitioner wanted the witness to establish that petitioner was on "no rec” status, a fact which was readily aascertainable from other evidence in the record. By failing to raise the issue at the hearing, petitioner waived any error in the officer’s failure to provide a written statement of reasons for refusing to interview the witness (see, Matter of Hop-Wah v Coughlin, 118 AD2d 275). Based upon the record as a whole, including the testimony of the confidential informant and other evidence consistent with that testimony, there is substantial evidence supporting the determination of guilt. Accordingly, the determination should be confirmed.